Citation Nr: 1518593	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-44 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for heart disease.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Mr. Andrew L. Wener, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran and F.E. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to November 1971. 

These matters come on appeal before the Board of Veterans Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Nashville, Tennessee (RO), which declined to reopen previously denied claims for entitlement to service connection for heart disease, diabetes mellitus, and peripheral neuropathy in the lower extremities.  The Veteran appealed the denial of his claim.  By the way of a February 2011 rating decision, the RO reopened the previously denied claim for entitlement to service connection for heart disease, but confirmed and continued the denial of the underlying claim.  

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The matters have been characterized accordingly on a first page. 

In November 2012, the Veteran and his wife (F.E.) testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO reopened but confirmed and continued the denial of the Veteran's claim for entitlement to service connection for diabetes mellitus because the evidence of record failed to demonstrate in-service exposure to Agent Orange, or that his diabetes mellitus manifested in service or within the first year thereafter, or is otherwise related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

2.  Additional evidence received since the May 2002 rating decision relates to an unestablished fact (lay evidence that indicates his diabetes mellitus was incurred in service) necessary to substantiate the claim, or raises a reasonable possibility of substantiating that claim.

3.  In a May 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for heart disease because the evidence of record failed to demonstrate his heart disorder manifested in service or within the first year thereafter, or is otherwise related to his period of service, to include as secondary to his service-connected disability.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

4.  The additional evidence received since the May 2002 decision relates to an unestablished fact (lay evidence of continuity of heart symptoms since service) which is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  In a November 2009 decision, the Board denied service connection for peripheral neuropathy in the lower extremities because the evidence of record failed to demonstrate his disorder manifested in service or within the first year thereafter, or is otherwise related to his period of service, to include as secondary to service-connected disability.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

6.  None of the additional pertinent evidence received since the January 2003 rating decision relates to an unestablished fact (evidence that shows his peripheral neuropathy manifested in service or within the first year thereafter, or is otherwise related to his period of service, to include as secondary to service-connected disability) necessary to substantiate the claim, or raises a reasonable possibility of substantiating that claim.

7.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam, and there is no competent evidence of record that corroborates in-service exposure to herbicides. 

8.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that declined to reopen the previously denied claim for entitlement to service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence to reopen service connection for diabetes mellitus has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The May 2002 rating decision that denied the claim for entitlement to service connection for heart disease became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

4.  New and material evidence to reopen service connection for heart disease has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The November 2008 Board decision that denied the claim for entitlement to service connection for peripheral neuropathy in the lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2014). 

6.  New and material evidence to reopen service connection for peripheral neuropathy in the lower extremities is final has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

7.  Entitlement to service connection for diabetes mellitus has not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the general notice for the underlying service connection claim, the VCAA requires that the Secretary look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate the unestablished element(s) required to award service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The veteran must also be notified of what constitutes both "new" and "material" evidence pertaining to the unestablished element(s) in order to reopen the previously denied claim.  Id. 

Here, prior to the April 2010 RO decision in the matter, VA sent a letter to the Veteran in March 2010 that addressed all notice elements concerning his claim to reopen claims for service connection for diabetes mellitus, heart disease and peripheral neuropathy in the lower extremities.  The letter informed the Veteran of what evidence is required to substantiate the claim, to include the types of evidence needed in order to substantiate his claim for service connection, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In addition, the RO noted what evidence and information the Veteran was required to provide, and what evidence and information that VA was required to provide.  The letter also advised the Veteran of the basis for the previous denial of his claim, and of what types of evidence constituted both "new" and "material" evidence necessary to reopen the claim.  In that notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In addition to its duty to notify, or inform, the Veteran with regard to his claims for service connection, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Further, the RO has made several attempts to verify the Veteran's alleged inservice exposure to herbicide agents, include sending an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC).  See BVA Fast Letter 09-20 (May 6, 2009).

The Veteran was not afforded VA examinations for any of his claims.  Since the Veteran's petitions to reopen claim for peripheral neuropathy are presently denied, VA's duty to assist has not attached and there is no basis upon which to direct a medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Moreover, the Board finds that VA need not obtain a VA opinion on the issue of entitlement to service connection for diabetes mellitus, as the evidence of record does not indicate that it may be related to active service.  In this regard, the Board notes that there is no competent credible evidence of record which indicates that the Veteran's disability is related to service, other than claimed herbicide exposure, which has not been shown.  Other than the Veteran's own statements, there is no evidence of record that links the Veteran's diabetes mellitus to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran's diagnosed disorder is disorder that is first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, a VA examination pursuant to McLendon v. Nicholson, 20 Vet. App.79, 81 (2006) is not warranted.

Furthermore, the Veteran was afforded a Board hearing in November 2012.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's disorders to his active military service, the only element of the claims in question.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for diabetes mellitus, heart disease, and peripheral neuropathy in the lower extremities.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material. If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Diabetes Mellitus and Heart Disease

In January 2001, the Veteran originally filed his claim for service connection for diabetes mellitus, and the RO originally denied his claim in an August 2001 rating decision.  In that rating decision, RO denied the Veteran's claim because exposure to Agent Orange could not be verified and his disability was not otherwise related to service.  The Veteran did not appeal, and the August 2001 rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In January 2002, the Veteran sought to reopen his previously denied claim for service connection for diabetes mellitus and he filed a new claim for entitlement to service connection for heart disease.  However, in a May 2002 rating decision, the RO reopened his previously denied claim, but confirmed and continued the denial of the underlying claim based on inability to verify in-service exposure to Agent Orange and the lack of medical nexus to service.  In that decision, the RO also denied the claim for entitlement to service connection for heart disease because the evidence failed to his heart disorder manifested in service or within the first year thereafter, or is otherwise related to his period of service, to include as secondary to his service-connected disability.  The Veteran was notified of the denial of his claim later that month, and he did not appeal within a year of that decision.  The May 2002 rating decision is final.  38 C.F.R. § 20.1103.

Evidence of record at the time of the last final decision, the May 2002 rating decision, consisted of the Veteran's service treatment records and personnel records, post-service private and VA medical records, an April 2001 negative PIES response regarding the Veteran's service in Vietnam, as well as the Veteran's lay statements and contention that his claim condition was related to his Vietnam service. 

Additional evidence to the claims folder since the May 2002 rating decision includes VA treatment records that continue to reflect diagnoses and treatment for diabetes mellitus and heart disease, and records associated with his Social Security Administrations (SSA) disability benefits.  This additional evidence is not material to the previous denial of the Veteran's claims as it fails to demonstrate a medical nexus between the Veteran's current diagnosed disorders and his period of service.  Since the additional treatment records only contain information that was already of record prior to 2002, i.e., that the Veteran has current diagnoses of diabetes mellitus and heart disease, these records do not constitute material evidence to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence). 

The record also contains a January 2011 negative PIES response regarding the Veteran's exposure to herbicide agents.  The additional evidence fails demonstrate that the Veteran was exposed to herbicides, including Agent Orange, during his period of service in order to warrant service connection on a presumptive basis.  

Since May 2002, the additional evidence of record does include the Veteran's lay statements and testimony regarding the onset and continuity of his diabetes mellitus and heart symptoms.  Notably, in a May 2010 statement, the Veteran stated that he was treated for diabetes mellitus during his period of active service.  Although the medical evidence of record fails to demonstrate that the Veteran was treated for diabetes mellitus prior to 1994, his statement is presumed credible for the purposes of meeting the criteria for new and material evidence.  See Justus, supra. 

The Veteran also provided lay testimony during the November 2012 Board hearing, in which he reported the onset and continuity of his heart problems since his period of service.  This lay evidence is also presumed credible for new and material analysis purposes. 

Therefore, and to this extent only, the petition to reopen the claims for service connection for diabetes mellitus and heart disease are granted.  The Board will now turn to the merits of the underlying claim for diabetes mellitus, and the Board will remand the claim for entitlement to service connection for heart disease for further development as discussed below.

Peripheral Neuropathy in the Lower Extremities 

The Veteran originally filed with claim for service connection for peripheral neuropathy in the lower extremities in October 2004, and the RO originally denied his claim in a February 2005 rating decision, which was affirmed by the Board's November 2009 decision.  The 2005 rating decision was subsumed by the Board's final appellate decision.  38 C.F.R. § 20.1104.  That Board decision shows that the Veteran's claim was denied based on the failure to demonstrate that his peripheral neuropathy was incurred in his period of service or otherwise related to his period of service, to include as secondary to his service connected disability.  

At the time of the 2009 Board decision, the evidence of record consisted of the Veteran's service treatment and personnel records, post-service VA and private treatment records, records associated with his SSA disability benefits, and report of a January 2009 VA examination with medical opinion, as well as the Veteran's lay statements in support of claim. 

The Veteran's service treatment records failed to show treatment for or findings involving peripheral neuropathy.  The post-service medical records did not show that the Veteran's peripheral neuropathy had an onset until decades after his separation from service, and there was no medical evidence linking the Veteran's diagnosed peripheral neuropathy to his period of service, to include his service-connected left ankle disabilities.  Rather, a VA treatment record from June 2009 specifically concluded that the peripheral neuropathy was secondary to the diabetes disorder.  Moreover, based on a review of the record, the January 2009 VA examiner concluded that the diagnosed peripheral neuropathy of the lower extremities was "less likely than not" secondary to the service-connected left ankle disability or attributed to the appellant's service.  Instead, the January 2009 VA examiner insinuated that the peripheral neuropathy was probably secondary to the appellant's nonservice-connected diabetes. 

The additional evidence to the record since the November 2009 Board decision consists of VA treatment records that continue to show diagnosis of peripheral neuropathy in the lower extremity associated with diabetes mellitus and the Veteran's lay assertion that his peripheral neuropathy is due to his period of active duty service.   Although the Veteran presented testimony during the November 2012 Board hearing, he stated that he had no additional evidence to provide regarding his claim for service connection for peripheral neuropathy in the lower extremities. 

None of the additional VA treatment records contains a medical opinion regarding the etiology of the Veteran's peripheral neuropathy other than as associated with his diabetes mellitus.  Since the additional treatment records only contain information that was already of record prior to 2009, i.e., that the Veteran has a current diagnosis of peripheral neuropathy, these records do not constitute material evidence to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence). 

After a careful review of the claim file, the Board finds that since the last final decision in November 2009, no new and material evidence has been received to reopen the Veteran's claim.  The newly received evidence in this case does not pertain to the unestablished fact (a medical nexus between current diagnosis and his period of service, to include as secondary to service connected disability) necessary to establish this claim.  The additional treatment records only show that the Veteran continued to seek treatment for peripheral neuropathy of his lower extremity associated with his diabetes mellitus, and the record does not indicate his disorder is etiology related to his period of service or secondary to his service connected disability.  This additional evidence does not raise a reasonable possibility of substantiating the claim. 

Based on the foregoing, the Board finds that new and material evidence has not been received and the matter may not be reopened.  See 38 C.F.R. § 3.156.

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran contends that he incurred diabetes mellitus as a result of in-service exposure to Agent Orange while stationed at Fort Hood.  In the alternative, he contends that his diabetes mellitus first manifested during his period of service and he has experienced symptoms of diabetes mellitus since then. 

Turning first to the Veteran's allegation of in-service exposure to Agent Orange, the record does not show that he had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Here, the Veteran's service personnel records do not show that he was ever physically present in the Republic of Vietnam for active duty service.  The record does not show that the Veteran had any actual service in the Republic of Vietnam.  In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Thus, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309(e). 

While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, such exposure is not presumed for any veteran.  Rather, actual exposure must be demonstrated from the record.

The Veteran asserts that his exposure to Agent Orange occurred while he was stationed at Fort Hood.  During the November 2012 Board hearing, the Veteran testified that Agent Orange "was all around" the base.  However, he specifically denied coming in direct contact with Agent Orange, to include handling or being in close vicinity of barrels of Agent Orange.  See Board hearing transcript, pages 12 and 13.  

The Veteran's service personnel records do show that the Veteran served was stationed at Fort Hood, but there is no indication in the service records that he was exposed to herbicides during his period of service.  A January 2011 response from a PIES request shows that there are no service records to support the Veteran's contention that he was exposed Agent Orange during his period of service. 

The Department of Defense (DoD) Information on Agent Orange or Herbicide use and storage outside of Vietnam shows 71 sites from 1944 to 1977.  However, Fort Hood is not on the list.  

Since there was no military service in Vietnam and no other exposure to herbicides is corroborated, the Veteran's mere testimony alone is insufficient to establish that any chemical or substances to which he was exposed during active service were, in fact, herbicides.  The record lacks confirmatory evidence to support this contention of being exposed to Agent Orange. 

For the reasons discussed above, the Board finds that there is no competent evidence that demonstrates the Veteran had actual exposure to herbicides in service.  Therefore, the Board finds that the preponderance of the evidence is against a finding of actual exposure to herbicides in service.

In short, the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Furthermore, no actual exposure to herbicides has been demonstrated from the record.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  He is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e). 

Again, since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here.  However, service connection for diabetes mellitus may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board next turns to whether the evidence of record supports the finding that the current diagnosis of diabetes mellitus is otherwise related to the Veteran's service.   Here, the Board finds that the weight of the evidence is against the claim.

A review of the Veteran's service treatment records shows they are entirely negative for complaints of, or treatment for, diabetes mellitus problems.  In a September 1971 report of medical examination, prior to the Veteran's separation from service, the Veteran's endocrine system was evaluated as normal and his urinalysis was negative for sugar and albumin.  In addition, there were no complaints indicative of diabetes mellitus on the associated report of medical history.  

The first post-service treatment records of treatment for diabetes mellitus come in 1994.  Notably, prior private and VA treatment records dated in 1975 do not reflect that the Veteran had a diagnosis of diabetes mellitus at that time.  The medical records show that the Veteran has been continuously receiving treatment for his diabetes mellitus since 1994.  None of these records suggests a link between the disorder and service.

There is no medical evidence showing that the Veteran's diabetes mellitus existed during service.  See 38 C.F.R. § 3.303.   In addition, the evidence does not show that the disorder was diagnosed during one year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  

The evidentiary gap between the Veteran's active service and the earliest medical evidence of diabetes mellitus weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

In addition, the record lacks any medical evidence establishing a possible relationship between the Veteran's current disorder and his period of active service.  

The Veteran's assertion that his diagnosed disorder had an onset his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his diagnosed disorder is related to his period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the question of causation of the Veteran's diabetes mellitus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Rather, the medical evidence does not demonstrate that the Veteran's diabetes mellitus had an onset set until decades after his period of service. 

The Board again notes the Veteran's assertion that he was exposed to herbicides during his period of service.  However, for the reasons set forth in detail above, the Board finds that there is no credible evidence of record establishing herbicide exposure during his period of service.  

In sum, the record does not support the Veteran's assertions regarding any actual exposure to herbicide, and service connection on a presumptive basis is not warranted for the claim.  Additionally, the evidence of record does not show diabetes mellitus, during service or for years thereafter, nor does it show that the Veteran's current diabetes mellitus is otherwise related to his period of service.  The evidence of record is not in relative equipoise on the claim.  Accordingly, as the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

As new and material evidence sufficient to reopen a claim for service connection for diabetes mellitus has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for heart disease has been received, the Veteran's previously-denied claim is reopened.

New and material evidence not having been received, the claim of service connection for peripheral neuropathy in the lower extremities is not reopened, and service connection remains denied.

Entitlement to service connection for diabetes mellitus is denied. 


REMAND

The Veteran seeks entitlement to service connection for heart disease.  As discussed above, the additional evidence of record is sufficient to reopen the previously denied claim; however, the Board finds that father development is needed prior to adjudication of the claim.  

In particular, the Board finds that a VA examination is need to determine whether the Veteran's current heart disease first manifested during his period of service or within the first year thereafter, or is otherwise related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notably, a review of the Veteran's service treatment records shows that he received a normal heart and cardiovascular evaluation upon his induction into service.  Subsequent service treatment records show he had incidents of elevated blood pressure and abnormal heart sounds.  A March 1971 service treatment record shows his blood pressure reading was 172/80.  It was note that the Veteran should undergo a three-day blood pressure check; however, those findings are not available from the three-day blood pressure check.  The report of a September 1971 examination prior to separation shows the Veteran received an abnormal heart evaluation.  He had a grade II/VI systolic ejection murmur at the base that was considered functional.  His blood pressure reading was 118/80. 

Post-service treatment records in July 1975 show that the Veteran presented with complaints of shortness of breath and he reported a history of similar symptoms since his period of service.  He denied receiving any treatment for his symptoms since service.  His blood pressure reading was 150/84.  He was assessed with chronic shortness of breath.  Later post-service treatment records starting in 1991 show he began receiving treatment for hypertension, and he was assessed with atrial fibrillation and left ventricular hypertrophy.  The Veteran testified that he has since been diagnosed with congestive heart failure. 

On remand, the Veteran should be afforded a VA heart examination to determine whether his current heart disorder first manifested during his period of service, or within the first year thereafter, or is otherwise related to his period of service, to include elevated blood pressure readings and heart murmur. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided. 

2.  Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

3. Schedule the Veteran for a VA heart examination with the appropriate examiner to provide a medical opinion on the onset and etiology of his heart disorder. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

After reviewing of the claims file and the findings from another VA examination, the examiner should: 

a. Identify any heart or cardiovascular disability that is currently shown or manifested by the record.  

b. For each heart or cardiovascular disorder attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition (i) had its onset during service; (ii) was manifested to a compensable degree during the first post-service year; or (iii) is otherwise related to any aspect of the Veteran's period of service.  In doing so, the examiner is asked to consider whether the in-service complaints and abnormal heart findings mark the onset of his current heart disorder. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims. If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


